DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 06/24/2021 have been entered. The amendment to the specification has been entered and overcomes the drawing objection set forth in the previous office action mailed on 03/25/2021. Claims 14-26, drawn to nonelected Groups II and II in response to the restriction requirement set forth on 11/02/2020, have been cancelled by applicant. Claims 1-3, 5-13, and 27-33 remain pending in the application. 
REASONS FOR ALLOWANCE
Claims 1-3, 5-13, and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a method for treating a heart valve including a first pad comprising a rigid frame disposed at least partially within a pledget form, in combination with the remaining limitations of the claims. The closest prior art is Hasenkam (US 8,142,495)  in view of Spence (US 2008/0228165) which disclose the limitations of claim 1 but are silent regarding the first pad comprising a rigid frame disposed at least partially within a pledget form. Hasenkam teaches a first pad (30, FIG 3D) made of a slap of flexible material (30a) and loop (30b) attached on one side, but fails to teach a rigid frame disposed at least partially within a pledget form. Banbury (US 2006/0287716)  teaches a pad (28’, FIG 2, paragraph [0020]) for engaging a papillary muscle (64) having a pledget form (32’) but fails to teach a rigid frame disposed at least partially within the pledget form because substrate 36 is a flexible material (paragraph [0020]) and barbs 42 alone do not constitute a “frame”. Regarding claim 7, the prior art of record fails to teach or render obvious a method for treating a heart valve  Regarding claim 8, the prior art of record fails to teach or render obvious a method for treating a heart valve including the steps tying the one or more sutures at a physical location external to the patient, wherein the one or more sutures are connected between the ventricle and the physical location external to the patient via a blood vessel of the patient, in combination with the remaining limitations of the claim. The closest prior art is Hasenkam (US 8,142,495) in view of Spence (US 2008/0228165) which disclose the limitations of claim 8 but are silent regarding tying the one or more sutures at a physical location external to the patient. Hasenkam teaches a suture (25) extending between the papillary muscles and to a physical location external to the patient (FIG 3) but there would be not motivation to tie this suture at a location external to the patient because doing so would inhibit the intended function of the suture which is the ability to be pulled and apply tension to the papillary muscles to change a distance between them. Regarding claim 9, the prior art of record fails to teach or render obvious a method for treating a heart valve including a first suture threaded through a suture-holding feature of the first pad and a second suture threaded through a suture-holding feature of the second pad, in combination with the remaining limitations of the claims. The closest prior art is Hasenkam (US 8,142,495) in view of Spence (US 2008/0228165) which disclose the limitations of claim 9 but are silent regarding a second suture threaded through a suture-holding feature of the second pad. Hasenkam teaches a single suture providing tension between the two pads .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771